Citation Nr: 9932794	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-00 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable evaluation for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.

This appeal arose from a July 1997 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA), 
Regional Office (RO).  This decision granted service 
connection for a bilateral hearing loss disability and 
assigned a noncompensable evaluation effective November 29, 
1996.  In May 1998, the veteran testified at a personal 
hearing at the RO; in November 1998, the hearing officer 
confirmed the noncompensable evaluation assigned.  The 
veteran then testified at a personal hearing in June 1999 
before a member of the Board of Veterans' Appeals (Board) 
sitting in Milwaukee, Wisconsin.

During the veteran's June 1999 personal hearing, he appeared 
to be raising a claim for an increased evaluation for his 
service-connected tinnitus.  As this claim is not intertwined 
with the claim on appeal, and has not been properly prepared 
for appellate review at this time, it is hereby referred to 
the RO for appropriate action.


REMAND

A review of the record indicates that the veteran has 
requested that his claim for an increased evaluation for his 
service-connected bilateral hearing loss disability be 
considered on an extraschedular basis.  The hearing officer 
determined in the November 1998 decision that referral for 
consideration of an increased evaluation on an extraschedular 
basis was not warranted.  However, the Board disagrees.  The 
veteran has indicated that his hearing loss has resulted in 
marked interference with employment.  He has submitted 
documentation attesting to the numerous jobs that he has had 
over the years and averred that his job losses were directly 
attributable to his hearing loss.  He also testified that his 
hearing loss has had a profound impact on his social life.  
He referred to experiencing difficulties hearing women's 
voices over the telephone.  Finally, VA treatment records 
dated from September 1998 commented that his hearing loss was 
severe to profound.  Under these circumstances, it is found 
that the veteran's case should be referred to the Director of 
Compensation and Pension Services for the consideration of an 
extraschedular evaluation for his bilateral hearing loss 
disability.

Additionally, the regulations pertaining to the evaluation of 
hearing loss disabilities were amended, effective June 10, 
1999.  There is no indication that the RO evaluated the 
veteran's hearing loss disability pursuant to these new 
rating criteria.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should refer the veteran's 
claims file to the Director, Compensation 
and Pension Services, for the 
consideration of an increased evaluation 
for the veteran's service-connected 
bilateral hearing loss disability on an 
extraschedular basis.  

2.  The RO must also re-evaluate the 
veteran's claim for an increased 
evaluation on a schedular basis pursuant 
to the new rating criteria, effective 
June 10, 1999.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991) and Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
determination remains unfavorable, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












